--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7

 
Ply Gem Prime Holdings, Inc
Long Term Incentive Plan


 
1.   Purpose.  The purpose of the Ply Gem Prime Holdings, Inc. Long Term
Incentive Plan is to align more closely the interests of the directors,
officers, employees, consultants and advisors (and prospective directors,
officers, employees, consultants and advisors) of the Company and its Affiliates
with those of the shareholders over the long-term, through the grant of equity
interests and/or incentive compensation.  This Plan document is an omnibus
document and may from time to time include, in addition to the Plan, separate
sub-plans (“Sub Plans”) that permit offerings of grants to employees of certain
Designated Foreign Subsidiaries.  Offerings under the Sub Plans may be made in
particular locations outside the United States of America and shall comply with
local laws applicable to offerings in such foreign jurisdictions.  The Plan
shall be a separate and independent plan from the Sub Plans, but the total
number of shares of Common Stock authorized to be issued under the Plan applies
in the aggregate to both the Plan and the Sub Plans.
 
2.   Definitions.  The following definitions shall be applicable throughout the
Plan.
 
(a)  “Absolute Share Limit” has the meaning given such term in Section 5(b).
 
(b)  “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest.  The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.
 
(c)  “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Award and Performance Compensation Award granted
under the Plan.  For purposes of Section 5(c) of the Plan, “Award” and “Award
under the Plan” shall also mean any stock-based award granted under a Prior Plan
and outstanding on the Effective Date.
 
(d)  “Beneficial Owner” has the meaning set forth in Rule 13d-3 promulgated
under Section 13 of the Exchange Act.
 
(e)  “Board” means the Board of Directors of the Company.
 
(f)  “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) the Company or an Affiliate having “cause”
to terminate a Participant’s employment or service, as defined in any
employment, consulting, change in control, severance or any other agreement
between the Participant and the Company or an Affiliate  in effect at the time
of such termination or (ii) in the absence of any such employment, consulting,
change in control, severance or other agreement (or the absence of any
definition of “cause” or term of similar import therein), (A) the Participant
has failed to reasonably perform the Participant’s duties to the Company, or has
failed to follow the lawful instructions of the Board or the Participant’s
direct superiors, in each case, other than as a result of the Participant’s
incapacity due to physical or mental illness or injury, and such failure has
resulted in, or could reasonably be expected to result in, harm (whether
financially, reputationally or otherwise) to the Company or an Affiliate,
(B) the Participant has engaged in conduct harmful (whether financially,
reputationally or otherwise) to the Company or an Affiliate, (C) the Participant
having been convicted of, or plead guilty or no contest to, a felony or any
crime involving as a material element fraud or dishonesty or moral turpitude,
(D) the willful misconduct or gross neglect of the Participant that has resulted
in or could reasonably be expected to result in harm (whether financially,
reputationally or otherwise) to the Company or an Affiliate, (E) the willful
violation by the Participant of the written policies of the Company or any of
its Affiliates, that has resulted in or could reasonably be expected to result
in harm (whether financially, reputationally or otherwise) to the Company or an
Affiliate, (F) the Participant’s fraud or misappropriation, embezzlement or
misuse of funds or property belonging to the Company (other than good faith
expense account disputes), (G) the Participant’s act of personal dishonesty
which involves personal profit in connection with the Participant’s employment
or service with the Company or an Affiliate, (H) the willful breach by the
Participant of fiduciary duty owed to the Company or an Affiliate, or (I) in the
case of a Participant who is a Non-Employee Director, the Participant engaging
in any of the activities described in clauses (A) through (H) above; provided,
however, that the Participant shall be provided a 10-day period to cure any of
the events or occurrences described in the immediately preceding clause (ii)
hereof, to the extent capable of cure during such 10-day period.  Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.
 
(g)  “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement (or any employment, consulting, change in control,
severance or other agreement between the Participant and the Company or an
Affiliate) states otherwise or contains a different definition of “Change in
Control,” be deemed to occur upon:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of  more than 50% (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock taking into account as outstanding for this purpose such
Common Stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such Common Stock (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition by
the Company, or (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company;
 
(ii)   individuals who, during any consecutive 12-month period, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided, that any person becoming a director subsequent
to the date hereof, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;
 
(iii)     the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; or
 
(iv)      the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (a “Business Combination”), or sale, transfer or other
disposition of all or substantially all of the business or assets of the Company
to an entity that is not an Affiliate of the Company (a “Sale”), that in each
case requires the approval of the Company’s stockholders (whether for such
Business Combination or Sale or the issuance of securities in such Business
Combination or Sale), unless immediately following such Business Combination or
Sale:  (A) more than 50% of the total voting power of (x) the entity resulting
from such Business Combination or the entity which has acquired all or
substantially all of the business or assets of the Company in a Sale (in either
case, the “Surviving Company”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has beneficial ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale, (B) no Person (other than
any employee benefit plan sponsored or maintained by the Surviving Company or
the Parent Company), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination or Sale were Board members at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or Sale.
 
(h)  “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.  Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
 
(i)  “Committee” means the Compensation Committee of the Board or subcommittee
thereof if required with respect to actions taken to obtain the exception for
performance-based compensation under Section 162(m) of the Code or to comply
with Rule 16b-3 of the Exchange Act in respect of Awards or, if no such
Compensation Committee or subcommittee thereof exists, the Board.
 
(j)  “Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).
 
(k)  “Company” means Ply Gem Prime Holdings, Inc, a Delaware corporation,
and any successor thereto.
 
(l)  “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award agreement.
 
(m)    “Designated Foreign Subsidiaries” means all Affiliates organized under
the laws of any jurisdiction or country other than the United States of America
that may be designated by the Board or the Committee from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
(n)  “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any then-existing employment, consulting, change in control,
severance or other similar agreement between the Participant and the Company or
an Affiliate or, in the absence of such an employment, consulting, change in
control, severance or other similar agreement (or in the absence of any
definition of “disability” or term of similar import therein), a Participant’s
total disability as defined below and (to the extent required by Code Section
409A) determined in a manner consistent with Code Section 409A and the
regulations thereunder:
 
(i)   The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
 
(ii)   A Participant will be deemed to have suffered a Disability if determined
to be totally disabled by the Social Security Administration.  In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company.
 
(o)  “Dividend Equivalents” has the meaning given such term in Section 9(c) of
the Plan.
 
(p)  “Effective Date” means the date the Plan is adopted by the Board.
 
(q)  “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and (ii) an “outside
director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” under the rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.
 
(r)  “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of the
Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act or pursuant to the exemption covered by Rule 701 under the
Securities Act; or (iv) any prospective employees, directors, officers,
consultants or advisors who have accepted offers of employment or consultancy
from the Company or its Affiliates and would satisfy the provisions of clauses
(i) through (iii) above once he or she begins employment with or providing
services to the Company or its Affiliates.
 
(s)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto.  Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
 
(t)  “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.
 
(u)  “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which such a sale was reported; (ii) if the Common Stock is
not listed on any national securities exchange but is quoted in an inter-dealer
quotation service on a last sale basis, the average between the closing bid
price and ask price reported on such date, or, if there is no such sale on that
date, then on the last preceding date on which a sale was reported; (iii) if
Fair Market Value cannot be determined under clause (i) or (ii) above, or if the
Committee determines in its sole discretion that the shares of Common Stock are
too thinly traded for Fair Market Value to be determined pursuant to clause (i)
or (ii), the fair market value as determined in good faith by the Committee in
its sole discretion; or (iv) if the Common Stock is not listed on a national
securities exchange or quoted in an inter-dealer quotation service on a last
sale basis, the amount determined by the Committee in good faith to be the fair
market value of the Common Stock.
 
(v)  “Immediate Family Members” shall have the meaning set forth in
Section 15(b) of the Plan.
 
(w)  “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
 
(x)  “Indemnifiable Person” shall have the meaning set forth in Section 4(f) of
the Plan.
 
(y)  “Negative Discretion” shall mean the discretion authorized by the Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.
 
(z)  “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.
 
(aa)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Affiliate.
 
(bb)   “NYSE” means the New York Stock Exchange.
 
 
3

--------------------------------------------------------------------------------

 
 
(cc)   “Option” means an Award granted under Section 7 of the Plan.
 
(dd)   “Option Period” has the meaning given such term in Section 7(c) of the
Plan.
 
(ee)    “Other Award” means an Award granted under Section 10 of the Plan.
 
(ff)     “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.
 
(gg)    “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
 
(hh)    “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.
 
(ii)     “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.
 
(jj)     “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.
 
(kk)    “Performance Period” shall mean the one or more periods of time as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.
 
(ll)     “Permitted Transferee” shall have the meaning set forth in
Section 15(b) of the Plan.
 
(mm) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.
 
(nn)   “Plan” means this Ply Gem Prime Holdings, Inc. Long Term Incentive Plan.
 
(oo)   “Released Unit” shall have the meaning assigned to it in Section 9(e).
 
(pp)   “Restricted Period” means the period of time determined by the Committee
during which an Award or a portion thereof  is subject to restrictions or, as
applicable, the period of time within which performance is measured for purposes
of determining whether an Award has been earned.
 
(qq)   “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.
 
(rr)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.
 
(ss)    “SAR Period” has the meaning given such term in Section 8(c) of the
Plan.
 
(tt)     “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.
 
(uu)   “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
 
(vv)    “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.
 
(ww)  “Substitute Award” has the meaning given such term in Section 5(e).
 
(xx)   “Sub Plans” has the meaning given such term in Section 1.
 
3.   Effective Date; Duration.  The Plan shall be effective as of the Effective
Date.  The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
 
 
4

--------------------------------------------------------------------------------

 
 
4.   Administration.  (a)  The Committee shall administer the Plan.  The
majority of the members of the Committee shall constitute a quorum.  The acts of
a majority of the members present at any meeting at which a quorum is present or
acts approved in writing by a majority of the Committee shall be deemed the acts
of the Committee. To the extent required to comply with the provisions of Rule
16b-3 promulgated under the Exchange Act (if the Board is not acting as the
Committee under the Plan) or necessary to obtain the exception for
performance-based compensation under Section 162(m) of the Code, or any
exception or exemption under the rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, as applicable, it is intended that each member of the Committee shall,
at the time he or she takes any action with respect to an Award under the Plan,
be an Eligible Director.  However, the fact that a Committee member shall fail
to qualify as an Eligible Director shall not invalidate any Award granted or
action taken by the Committee that is otherwise validly granted or taken under
the Plan.
 
(b)  Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting, delivery or
exercisability of, payment for or lapse of restrictions on, or waive any
condition in respect of, Awards; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.
 
(c)  Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it.  Any such allocation or delegation may be
revoked by the Committee at any time.  Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of the Company or
any Affiliate the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Committee herein, and which may be so delegated as a
matter of law, except for grants of Awards to persons (i) who are non-employee
members of the Board or otherwise are subject to Section 16 of the Exchange Act
or (ii) who are, or, with respect to grants on and following the date on which
Section 162(m) is applicable, who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code.
 
(d)  The Committee shall have the authority to amend the Plan (including by the
adoption of appendices or subplans) and/or the terms and conditions relating to
an Award to the extent necessary to permit participation in the Plan by Eligible
Persons who are located outside of the United States on terms and conditions
comparable to those afforded to Eligible Persons located within the United
States; provided, however, that no such action shall be taken without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including as necessary to prevent
the Company from being denied a tax deduction on account of Section 162(m) of
the Code).
 
(e)  Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, and any shareholder of the Company.
 
(f)  No member of the Board, the Committee or any employee or agent of the
Company (each such person, an “Indemnifiable Person”) shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting fraud or a willful criminal
act or omission).  Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken or determination made under the Plan or any Award agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld), in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined
as provided below that the Indemnifiable Person is not entitled to be
indemnified); provided that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of recognized standing of the
Company’s choice.  The foregoing right of indemnification shall not be available
to an Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or omission or that
such right of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or Bylaws.  The foregoing right of indemnification
shall not be exclusive of or otherwise supersede any other rights of
indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold them harmless.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)  Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards.  Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
 
5.   Grant of Awards; Shares Subject to the Plan; Limitations.  (a)  The
Committee may, from time to time, grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Awards and/or Performance
Compensation Awards to one or more Eligible Persons.
 
(b)  Shares of Common Stock shall be deemed to have been used in settlement of
Awards even if they are not actually delivered in settlement thereof and even if
the Fair Market Value equivalent of shares is paid in cash in settlement of the
Award; provided, however, that if shares of Common Stock issued upon exercise,
vesting or settlement of an Award, or shares of Common Stock owned by a
Participant are surrendered or tendered to the Company (either directly or by
means of attestation) in payment of the Exercise Price of an Award or any taxes
required to be withheld in respect of an Award, in each case, in accordance with
the terms and conditions of the Plan and any applicable Award agreement, such
surrendered or tendered shares shall not become available for other Awards under
the Plan; provided, further, that in no event shall such shares increase the
number of shares of Common Stock that may be delivered pursuant to Incentive
Stock Options granted under the Plan.  In accordance with (and without
limitation upon) the preceding sentence, if and to the extent an Award under the
Plan expires, terminates or is canceled or forfeited for any reason whatsoever
without the Participant having received any benefit therefrom, the shares
covered by such Award shall again become available for other Awards under the
Plan.  For purposes of the foregoing sentence, a Participant shall not be deemed
to have received any “benefit” (i) in the case of forfeited Restricted Stock by
reason of having enjoyed voting rights and dividend rights prior to the date of
forfeiture or (ii) in the case of an Award canceled by reason of a new Award
being granted in substitution therefor.
 
(c)  Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.
 
(d)  Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by the Company or any Affiliate or an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”).  The number of shares of Common Stock underlying any Substitute Awards
shall be counted against the aggregate number of shares of Common Stock
available for Awards under the Plan; provided, however, that Substitute Awards
issued in connection with the assumption of, or the substitution for,
outstanding awards previously granted by the Company of an Affiliate or by an
entity that is acquired by the Company or any Affiliate through a merger or
acquisition shall not be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan; provided, further, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code that were previously
granted by an entity that is acquired by the Company or any Affiliate through a
merger or acquisition shall be counted against the aggregate number of shares of
Common Stock available for Awards of Incentive Stock Options under the
Plan.  Subject to applicable stock exchange requirements, available shares under
a stockholder approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
delivery under the Plan.
 
6.   Eligibility.  Participation shall be limited to Eligible Persons who have
entered into an Award agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.
 
7.   Options.  (a)  Generally.  Each Option granted under the Plan shall be
evidenced by an Award agreement.  Each Option so granted shall be subject to the
conditions set forth in this Section 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.  All Options granted under the Plan shall be Nonqualified Stock
Options unless the applicable Award agreement expressly states that the Option
is intended to be an Incentive Stock Option.  Incentive Stock Options shall be
granted only to Eligible Persons who are employees of the Company and its
Affiliates, and no Incentive Stock Option shall be granted to any Eligible
Person who is ineligible to receive an Incentive Stock Option under the
Code.  No Option shall be treated as an Incentive Stock Option unless the Plan
has been approved by the shareholders of the Company in a manner intended to
comply with the shareholder approval requirements of Section 422(b)(1) of the
Code, provided that any Option intended to be an Incentive Stock Option shall
not fail to be effective solely on account of a failure to obtain such approval,
but rather such Option shall be treated as a Nonqualified Stock Option unless
and until such approval is obtained.  In the case of an Incentive Stock Option,
the terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code.  If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.
 
(b)  Exercise Price.  Except as otherwise provided by the Committee in the case
of Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any Affiliate, the Exercise Price per
share shall be no less than 110% of the Fair Market Value per share on the Date
of Grant.  Any modification to the Exercise Price of an outstanding Option shall
be subject to the prohibition on repricing set forth in Section 14(b) of the
Plan.
 
 
6

--------------------------------------------------------------------------------

 
(c)  Vesting and Expiration.  Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, that if the Option Period (other than
in the case of an Incentive Stock Option) would expire at a time when trading in
the shares of Common Stock is prohibited by the Company’s insider trading policy
(or Company-imposed “blackout period”), the Option Period shall be automatically
extended until the 30th day following the expiration of such prohibition;
provided, however, that in no event shall the Option Period exceed five years
from the Date of Grant in the case of an Incentive Stock Option granted to a
Participant who on the Date of Grant owns stock representing more than 10% of
the voting power of all classes of stock of the Company or any Affiliate;
provided, further, that notwithstanding any vesting or exercisability dates set
by the Committee, the Committee may, in its sole discretion, accelerate the
vesting and/or exercisability of any Option, which acceleration shall not affect
the terms and conditions of such Option other than with respect to vesting
and/or exercisability.
 
                          Unless otherwise stated in the applicable Award
agreement, an Option shall expire earlier than the end of the Option Period in
the following circumstances:
 
(i)           If prior to the end of the Option Period, the Participant’s
employment or service with the Company and all Affiliates is terminated without
Cause or by the Participant, the Option shall expire on the earlier of the last
day of the Option Period or the date that is 90 days after the date of such
termination; provided, however, that any Participant whose employment or service
with the Company or any Affiliate is terminated and who is subsequently rehired
or reengaged by the Company or any Affiliate within 90 days following such
termination and prior to the expiration of the Option shall not be considered to
have undergone a termination. In the event of a termination described in this
clause (i), the Option shall remain exercisable by the Participant until its
expiration only to the extent the Option was exercisable at the time of such
termination.
 
(ii)          If the Participant dies or is terminated on account of Disability
prior to the end of the Option Period and while still in the employ or service
of the Company or an Affiliate, or dies following a termination described in
clause (i) above but prior to the expiration of an Option, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
one year after the date of death or termination on account of Disability of the
Participant, as applicable. In such event, the Option shall remain exercisable
by the Participant or his or her beneficiary determined in accordance with
Section 15(g), as applicable, until its expiration only to the extent the Option
was exercisable by the Participant at the time of such event.
 
(iii)         If the Participant ceases employment or service with the Company
or any Affiliates due to a termination for Cause, the Option shall expire
immediately upon such cessation of employment or service.    
 
(d)  Other Terms and Conditions.  Except as specifically provided otherwise in
an Award agreement, each Option granted under the Plan shall be subject to the
following terms and conditions:
 
(i)           Each Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof. 
 
(ii)          Each share of Common Stock purchased through the exercise of an
Option shall be paid for in full at the time of the exercise.  Each
Option shall cease to be exercisable, as to any share, when the Participant
purchases the share or when the Option expires.
 
(iii)         Subject to Section 15(b), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.
 
(iv)          At the time of any exercise of an Option, the Committee may, in
its sole discretion, require a Participant to deliver to the Committee a written
representation that the shares of Common Stock to be acquired upon such exercise
are to be acquired for investment and not for resale or with a view to the
distribution thereof.  Upon such a request by the Committee, delivery of such
representation prior to the delivery of any shares issued upon exercise of an
Option shall be a condition precedent to the right of the Participant or such
other person to purchase any shares. In the event certificates for shares are
delivered under the Plan with respect to which such investment representation
has been obtained, the Committee may cause a legend or legends to be placed on
such certificates to make appropriate reference to such representation and to
restrict transfer in the absence of compliance with applicable federal or state
securities laws.              
 
(e)  Method of Exercise and Form of Payment.  No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income
and employment taxes required to be withheld.  Options which have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company or its designee (including a third party administrator),
or telephonic instructions to the extent provided by the Committee, in
accordance with the terms of the Option accompanied by payment of the Exercise
Price.  The Exercise Price and all applicable required withholding taxes shall
be payable (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest; (ii) by such
other method as the Committee may permit in its sole discretion, including
without limitation:  (A) in other property having a fair market value on the
date of exercise equal to the Exercise Price and all applicable required
withholding taxes or (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered (including telephonically to the extent
permitted by the Committee) a copy of irrevocable instructions to a stockbroker
to sell the shares of Common Stock otherwise deliverable upon the exercise of
the Option and to deliver promptly to the Company an amount equal to the
Exercise Price and all applicable required withholding taxes or (C) by means of
a “net exercise” procedure effected by withholding the minimum number of shares
of Common Stock otherwise deliverable in respect of an Option that are needed to
pay for the Exercise Price and all applicable required withholding taxes.  Any
fractional shares of Common Stock shall be settled in cash.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)  Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or
(B) one year after the date of exercise of the Incentive Stock Option.  The
Company may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any Common Stock acquired pursuant to the exercise of an
Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.
 
(g)  Compliance With Laws, etc.  Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation service on which the Common Stock of the
Company is listed or quoted.
 
(h)  $100,000 Per Year Limitation for Incentive Stock Options.  To the extent
the aggregate Fair Market Value (determined as of the Date of Grant) of shares
of Common Stock for which Incentive Stock Options are exercisable for the first
time by any Participant during any calendar year (under all plans of the
Company) exceeds $100,000, such excess Incentive Stock Options shall be treated
as Nonqualified Stock Options.
 
8.   Stock Appreciation Rights.  (a)  Generally.  Each SAR granted under the
Plan shall be evidenced by an Award agreement.  Each SAR so granted shall be
subject to the conditions set forth in this Section 8 and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.  Any Option granted under the Plan may include tandem
SARs.  The Committee also may award SARs to Eligible Persons independent of any
Option.
 
(b)  Strike Price.  Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant).  Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.  Any modification to the Strike Price of an outstanding SAR shall be
subject to the prohibition on repricing set forth in Section 14(b of the Plan.
 
(c)  Vesting and Expiration.  A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option.  A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting or exercisability
dates set by the Committee, the Committee may, in its sole discretion,
accelerate the vesting and/or exercisability of any SAR, which acceleration
shall not affect the terms and conditions of such SAR other than with respect to
vesting and/or exercisability.  If the SAR Period would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy (or the Company-imposed “blackout period”), the SAR Period shall
be automatically extended until the 30th day following the expiration of such
prohibition.
 
                         Unless otherwise stated in the applicable Award
agreement, a SAR shall expire earlier than the end of the SAR Period in the
following circumstances:
 
(i)            If prior to the end of the SAR Period, the Participant’s
employment or service with the Company and all Affiliates is terminated without
Cause or by the Participant, the SAR shall expire on the earlier of the last day
of the SAR Period or the date that is 90 days after the date of such
termination; provided, however, that any Participant whose employment or service
with the Company or any Affiliate is terminated and who is subsequently rehired
or reengaged by the Company or any Affiliate within 90 days following such
termination and prior to the expiration of the SAR shall not be considered to
have undergone a termination. In the event of a termination described in this
clause (i), the SAR shall remain exercisable by the Participant until its
expiration only to the extent the SAR was exercisable at the time of such
termination.
 
(ii)           If the Participant dies or is terminated on account of Disability
prior to the end of the SAR Period and while still in the employ or service of
the Company or an Affiliate, or dies following a termination described in clause
(i) above but prior to the expiration of a SAR, the SAR shall expire on the
earlier of the last day of the SAR Period or the date that is one year after the
date of death or termination on account of Disability of the Participant, as
applicable. In such event, the SAR shall remain exercisable by the Participant
or his or her beneficiary determined in accordance with Section 15(g), as
applicable, until its expiration only to the extent the SAR was exercisable by
the Participant at the time of such event.
   
(iii)          If the Participant ceases employment or service with the Company
or any Affiliates due to a termination for Cause, the SAR shall expire
immediately upon such cessation of employment or
service.                        
 
(d)  Method of Exercise.  SARs which have become exercisable may be exercised by
delivery of written or electronic notice (or telephonic instructions to the
extent provided by the Committee) of exercise to the Company or its designee
(including a third party administrator) in accordance with the terms of the
Award, specifying the number of SARs to be exercised and the date on which such
SARs were awarded.  Notwithstanding the foregoing, if on the last day of the
Option Period (or in the case of a SAR independent of an Option, the SAR
Period), the Fair Market Value exceeds the Strike Price, the Participant has not
exercised the SAR or the corresponding Option (if applicable), and neither the
SAR nor the corresponding Option (if applicable) has expired, such SAR shall be
deemed to have been exercised by the Participant on such last day and the
Company shall make the appropriate payment therefor.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)  Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income and employment
taxes required to be withheld.  The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee.  Any fractional shares of Common Stock shall be
settled in cash.
 
(f)  Substitution of SARs for Nonqualified Stock Options.  The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock (or settled in shares or cash in the sole discretion of
the Committee) for outstanding Nonqualified Stock Options, provided that (i) the
substitution shall not otherwise result in a modification of the terms of any
such Nonqualified Stock Option, (ii) the number of shares of Common Stock
underlying the substituted SARs shall be the same as the number of shares of
Common Stock underlying such Nonqualified Stock Options and (iii) the Strike
Price of the substituted SARs shall be equal to the Exercise Price of such
Nonqualified Stock Options; provided, however, that if, in the opinion of the
Company’s independent public auditors, the foregoing provision creates adverse
accounting consequences for the Company, such provision shall be considered null
and void.
 
9.   Restricted Stock and Restricted Stock Units.  (a)   Generally.  Each grant
of Restricted Stock and Restricted Stock Units shall be evidenced by an Award
agreement.  Each Restricted Stock and Restricted Stock Unit grant shall be
subject to the conditions set forth in this Section 9, and to such other
conditions not inconsistent with the Plan as determined by the Committee and may
be reflected in the applicable Award agreement.  The Committee shall establish
restrictions applicable to such Restricted Stock and Restricted Stock Units,
including the Restricted Period, and the time or times at which Restricted Stock
or Restricted Stock Units shall be granted or become vested.  The Committee may
in its sole discretion accelerate the vesting and/or the lapse of any or all of
the restrictions on the Restricted Stock and Restricted Stock Units which
acceleration shall not affect any other terms and conditions of such Awards.
 
(b)  Stock Certificates; Escrow or Similar Arrangement.  Upon the grant of
Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than delivered to the
Participant pending vesting and the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if applicable,
and (ii) the appropriate stock power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement.  If a Participant shall fail to
execute and deliver (in a manner permitted under Section 15(a) of the Plan or as
otherwise determined by the Committee) an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and blank stock power
within the amount of time specified by the Committee, the Award shall be null
and void.  Subject to the restrictions set forth in this Section 9 and the
applicable Award agreement, the Participant generally shall have the rights and
privileges of a shareholder as to such Restricted Stock, including without
limitation the right to vote such Restricted Stock and receive dividends
thereon; provided, that, if the lapsing of restrictions with respect to any
grant of Restricted Stock is contingent on satisfaction of performance
conditions (other than or in addition to the passage of time), any dividends
payable on such shares of Restricted Stock shall be held by the Company and
delivered (without interest) to the Participant within 15 days following the
date on which the restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate)). The Committee shall also be
permitted to cause a stock certificate registered in the name of the Participant
to be issued. To the extent shares of Restricted Stock are forfeited, any stock
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
shareholder with respect thereto shall terminate without further obligation or
action on the part of the Company.
 
(c)  Restricted Stock Units.  No shares shall be issued at the time an Award of
Restricted Stock Units is made, and the Company will not be required to set
aside a fund for the payment of any such Award.  At the discretion of the
Committee, each Restricted Stock Unit (representing one share of Common Stock)
awarded to a Participant may be credited with cash and stock dividends paid in
respect of one share of Common Stock (“Dividend Equivalents”).  Subject to
Section 15(c) of the Plan, at the discretion of the Committee, Dividend
Equivalents may be either currently paid to the Participant or withheld by the
Company for the Participant’s account, and interest may be credited on the
amount of cash Dividend Equivalents withheld at a rate and subject to such terms
as determined by the Committee.  Dividend Equivalents credited to a
Participant’s account and attributable to any particular Restricted Stock Unit
(and earnings thereon, if applicable) shall be distributed to the Participant
upon settlement of such Restricted Stock Unit and, if such Restricted Stock Unit
is forfeited, the Participant shall have no right to such Dividend Equivalents.
 
(d)  Restrictions; Forfeiture.  (i)  Restricted Stock awarded to a Participant
shall be subject to forfeiture until the expiration of the Restricted Period and
the attainment of any other vesting criteria established by the Committee, and
to the following provisions in addition to such other terms and conditions as
may be set forth in the applicable Award agreement:  (A) if an escrow
arrangement is used, the Participant shall not be entitled to delivery of the
stock certificate; and (B) the shares shall be subject to the restrictions on
transferability set forth in the Award agreement.  In the event of any
forfeiture, the stock certificates shall be returned to the Company, and all
rights of the Participant to such shares and as a shareholder shall terminate
without further action or obligation on the part of the Company.
 
(ii)      Restricted Stock Units awarded to any Participant shall be subject to
forfeiture until the expiration of the Restricted Period and the attainment of
any other vesting criteria established by the Committee, and to such other terms
and conditions as may be set forth in the applicable Award agreement.  In the
event of any forfeiture, all rights of the Participant to such Restricted Stock
Units shall terminate without further action or obligation on the part of the
Company.
 
(iii)    The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)  Delivery of Restricted Stock and Settlement of Restricted Stock
Units.  (i)  Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock and the attainment of any other vesting criteria
established by the Committee, the restrictions set forth in the applicable Award
agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award agreement.  If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge a notice evidencing a book entry
notation  (or, if applicable, the stock certificate) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full
share).  Dividends, if any, that may have been withheld by the Committee and
attributable to any particular share of Restricted Stock shall be distributed to
the Participant in cash or, at the sole discretion of the Committee, in shares
of Common Stock having a Fair Market Value (on the date of distribution) equal
to the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.
 
(ii)   Unless otherwise provided by the Committee in an Award agreement, upon
the expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, one share of Common Stock (or other securities
or other property, as applicable) for each such outstanding Restricted Stock
Unit which has not then been forfeited and with respect to which the Restricted
Period has expired and any other such vesting criteria are attained (“Released
Unit”); provided, however, that the Committee may, in its sole discretion, elect
to (i) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Released Units or (ii) defer the
delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period if such extension
would not cause adverse tax consequences under Section 409A of the Code.  If a
cash payment is made in lieu of delivering shares of Common Stock, the amount of
such payment shall be equal to the Fair Market Value of the Common Stock as of
the date on which the Restricted Period lapsed with respect to such Restricted
Stock Units, less an amount equal to any Federal, state, local and non-U.S.
income and employment taxes required to be withheld.
 
(f)  Legends on Restricted Stock.  Each certificate representing Restricted
Stock awarded under the Plan, if any, shall bear a legend substantially in the
form of the following in addition to any other information the Company deems
appropriate until the lapse of all restrictions with respect to such Common
Stock:
 
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE PLY GEM PRIME HOLDINGS, INC. LONG TERM INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF _____________, BETWEEN
PLY GEM PRIME HOLDINGS, INC. AND __________________.  A COPY OF SUCH PLAN AND
AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF PLY GEM PRIME
HOLDINGS, INC.
 
10.   Other Awards.  The Committee may issue unrestricted Common Stock, rights
to receive grants of Awards at a future date, other Awards denominated in Common
Stock (including, without limitation, performance shares or performance units),
Awards that provide for cash payments based in whole or in part on the value or
future value of shares of Common Stock, or Awards that may be settled or paid in
whole or in part in either cash or shares of Common Stock under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts as the
Committee shall from time to time in its sole discretion determine.  Each Other
Award granted under the Plan shall be evidenced by an Award agreement.  Each
Other Award so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award agreement including,
without limitation, the payment by the Participant of the Fair Market Value of
such shares of Common Stock on the Date of Grant.
 
11.   Performance Compensation Awards.  (a)  Generally.  The Committee shall
have the authority, at or before the time of grant of any Award described in
Sections 7 through 10 of the Plan, to designate such Award as a Performance
Compensation Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.  In addition, the Committee shall have the authority
to make an award of a cash bonus to any Participant and designate such Award as
a Performance Compensation Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.  Notwithstanding anything in the
Plan to the contrary, if the Company determines that a Participant who has been
granted an Award designated as a Performance Compensation Award is not (or is no
longer) a “covered employee” (within the meaning of Section 162(m) of the Code),
the terms and conditions of such Award may be modified without regard to any
restrictions or limitations set forth in this Section 11 (but subject otherwise
to the provisions of Section 13 of the Plan).
 
(b)  Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have sole discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is (are) to apply and the
Performance Formula.  Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing (which may be in the form of minutes of a meeting of
the Committee).
 
 
10

--------------------------------------------------------------------------------

 
 
(c)  Performance Criteria.  The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, units, or any combination of the foregoing) and
shall be limited to the following: (i) net earnings or net income (before or
after taxes); (ii) basic or diluted earnings per share (before or after taxes);
(iii) net revenue or net revenue growth; (iv) gross revenue or gross revenue
growth, gross profit or gross profit growth; (v) net operating profit (before or
after taxes); (vi) return measures (including, but not limited to, return on
investment, assets, capital, gross revenue or gross revenue growth, invested
capital, equity, or sales); (vii) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after taxes, interest, depreciation and/or amortization (including EBIT and
EBITDA); (ix) gross or net operating margins; (x) productivity ratios; (xi)
share price (including, but not limited to, growth measures and total
shareholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) margins; (xiv) operating efficiency; (xv)
objective measures of customer satisfaction; (xvi) working capital targets;
(xvii) measures of economic value added or other ‘value creation’ metrics;
(xviii) inventory control; (xix) enterprise value; (xx) sales; (xxi) stockholder
return; (xxii); client retention; (xxiii) competitive market metrics; (xxiv)
employee retention; (xxv) timely completion of new product rollouts; (xxvi)
timely launch of new facilities; (xxvii) objective measures of personal targets,
goals or completion of projects (including but not limited to succession and
hiring projects, completion of specific acquisitions, reorganizations or other
corporate transactions or capital-raising transactions, expansions of specific
business operations and meeting divisional or project budgets); (xxviii)
system-wide revenues; (xxix) royalty income; (xxx) cost of capital, debt
leverage year-end cash position or book value; (xxxi) strategic objectives,
development of new product lines and related revenue, sales and margin targets,
or international operations; or (xxxii) any combination of the foregoing.  Any
one or more of the Performance Criteria may be stated as a percentage of another
Performance Criteria, or a percentage of a prior period’s Performance Criteria,
or used on an absolute, relative or adjusted basis to measure the performance of
the Company and/or one or more Affiliates as a whole or any divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments of the Company and/or one or more Affiliates or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria may be compared to the performance of a group of comparator
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market
indices.  The Committee also has the authority to provide for accelerated
vesting, delivery and exercisability of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph.  To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.
 
(d)  Modification of Performance Goal(s).  In the event that applicable tax
and/or securities laws change to permit Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
alterations, the Committee shall have sole discretion to make such alterations
without obtaining shareholder approval.  Unless otherwise determined by the
Committee at the time a Performance Compensation Award is granted, the Committee
is authorized at any time during the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code), or at any time thereafter to the extent the exercise of such
authority at such time would not cause the Performance Compensation Awards
granted to any Participant for such Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code, specify
adjustments or modifications to be made to the calculation of a Performance Goal
for such Performance Period, based on and in order to appropriately reflect the
following events:  (i) asset write-downs; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (vi) acquisitions or
divestitures; (vii) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (viii) foreign exchange gains and
losses; (ix) discontinued operations and nonrecurring charges; and (x)  a change
in the Company’s fiscal year.
 
(e)  Payment of Performance Compensation Awards.  (i)  Condition to Receipt of
Payment.  Unless otherwise provided in the applicable Award agreement or any
employment, consulting, change in control, severance or other agreement between
a Participant and the Company or an Affiliate, a Participant must be employed by
the Company on the last day of a Performance Period to be eligible for payment
in respect of a Performance Compensation Award for such Performance Period.
 
(ii)   Limitation.  Unless otherwise provided in the applicable Award agreement,
or any employment, consulting, change in control, severance or other agreement
between a Participant and the Company or an Affiliate, a Participant shall be
eligible to receive payment or delivery, as applicable, in respect of a
Performance Compensation Award only to the extent that:  (A) the Performance
Goals for such period are achieved, as determined by the Committee in its sole
discretion; and (B) all or some of the portion of such Participant’s Performance
Compensation Award has been earned for the Performance Period based on the
application of the Performance Formula to such achieved Performance Goals, as
determined by the Committee in its sole discretion; provided, however, that in
the event of (x) the termination of a Participant’s employment or service due to
Retirement, or by the Company other than for Cause (and other than due to death
or Disability), in each case within 12 months following a Change in Control, or
(y) the termination of a Participant’s employment or service due to death or
Disability, the Participant shall receive payment in respect of a Performance
Compensation Award based on (1) actual performance through the date of
termination as determined by the Committee, or (2) if the Committee determines
that measurement of actual performance cannot be reasonably assessed, the
assumed achievement of target performance as determined by the Committee (but
not to the extent that application of this clause (2) would cause Section 162(m)
of the Code to result in the loss of the deduction of the compensation payable
in respect of such Performance Compensation Award for any Participant reasonably
expected to be a “covered employee” within the meaning of Section 162(m) of the
Code), in each case prorated based on the time elapsed from the date of grant to
the date of termination of employment or service.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)         Certification.  Following the completion of a Performance Period,
the Committee shall review and certify in writing (which may be in the form of
minutes of a meeting of the Committee) whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing (which may be in the form of minutes of a
meeting of the Committee) that amount of the Performance Compensation Awards
earned for the period based upon the Performance Formula.  The Committee shall
then determine the amount of each Participant’s Performance Compensation Award
actually payable for the Performance Period and, in so doing, may apply Negative
Discretion.
 
(iv)          Use of Negative Discretion.  In determining the actual amount of
an individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate.  Unless otherwise provided in the
applicable Award agreement, the Committee shall not have the discretion to
(A) provide payment or delivery in respect of Performance Compensation Awards
for a Performance Period if the Performance Goals for such Performance Period
have not been attained; or (B) increase a Performance Compensation Award above
the applicable limitations set forth in Section 5 of the Plan.
 
(f)  Timing of Award Payments.  Unless otherwise provided in the applicable
Award agreement, Performance Compensation Awards granted for a Performance
Period shall be paid to Participants as soon as administratively practicable
following completion of the certifications required by this Section 11.  Any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (i) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (ii) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date.  Unless otherwise provided in an Award agreement, any
Performance Compensation Award that is deferred and is otherwise payable in
shares of Common Stock shall be credited (during the period between the date as
of which the Award is deferred and the payment date) with dividend equivalents
(in a manner consistent with the methodology set forth in the last sentence of
Section 9(d)(ii)).
 
12.   Changes in Capital Structure and Similar Events.  In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control) that affects the shares of
Common Stock, or (b) unusual or nonrecurring events (including, without
limitation, a Change in Control) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation service, accounting principles or
law, such that in any case an adjustment is determined by the Committee in its
sole discretion to be necessary or appropriate, then the Committee shall make
any such adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:
 
(i)   adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria, Performance Formula and Performance Goals);
 
(ii)   providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the delivery, vesting and/or exercisability of,
lapse of restrictions and/or other conditions on, or termination of, Awards or
providing for a period of time (which shall not be required to be more than 10
days) for Participants to exercise outstanding Awards prior to the occurrence of
such event (and any such Award not so exercised shall terminate upon the
occurrence of such event); and
 
(iii)         cancelling any one or more outstanding Awards (or awards of an
acquiring company) and causing to be paid to the holders thereof, in cash,
shares of Common Stock, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor);
 
provided, however, that in the case of any “equity restructuring” (within the
meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto) (“ASC 718”), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring.  Except as otherwise determined by
the Committee, any adjustment in Incentive Stock Options under this Section 12
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 12 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act.  The Company shall give each
Participant notice (including by placement on the Company’s website) of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.
 
 
12

--------------------------------------------------------------------------------

 
 
13.   Effect of Change in Control.  Except to the extent otherwise provided in
an Award agreement, or any applicable employment, consulting, change in control,
severance or other agreement between a Participant and the Company or an
Affiliate, in the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary, the Board may in its sole discretion provide that,
with respect to any particular outstanding Award or Awards:
 
(a)  In the event a Participant’s employment with the Company is terminated by
the Company without Cause (and other than due to death or disability) on or
within 12 months following a Change of Control, notwithstanding any provision of
the Plan to the contrary, all Options and SARs held by such Participant shall
become immediately exercisable with respect to 100 percent of the shares subject
to such Options and SARs, and the Restricted Period (and any other conditions)
shall expire immediately with respect to 100 percent of the shares of Restricted
Stock and Restricted Stock Units and any other Awards held by such Participant
(including a waiver of any applicable Performance Goals); provided that in the
event the vesting or exercisability of any Award would otherwise be subject to
the achievement of performance conditions, a portion of any such Award that
shall become fully vested and immediately exercisable shall be based on (a)
actual performance through the date of termination as determined by the
Committee or (b) if the Committee determines that measurements of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee.
 
(b)  All Options and SARs held by such Participant shall become immediately
exercisable with respect to 100 percent of the shares subject to such Options
and SARs, and the Restricted Period (and any other conditions) shall expire
immediately with respect to 100 percent of the shares of Restricted Stock and
Restricted Stock Units and any other Awards held by such Participant (including
a waiver of any applicable Performance Goals).
 
(c)  In addition, in the event of a Change of Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Award and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Common Stock received or to be received by other shareholders of the
Company in the event.
 
(d)  The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.
 
To the extent practicable, the provisions of this Section 13 shall occur in a
manner and at a time which allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to their Awards.
 
14.   Amendments and Termination.  (a)  Amendment and Termination of the
Plan.  The Board may amend, alter, suspend, discontinue, or terminate the Plan
or any portion thereof at any time; provided, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or requirements of any securities exchange or
inter-dealer quotation service on which the shares of Common Stock may be listed
or quoted or for changes in GAAP to new accounting standards, to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.  Notwithstanding the foregoing, no
amendment shall be made to the last proviso of Section 14(b) without stockholder
approval.
 
(b)  Amendment of Award Agreements.  The Committee may, to the extent not
inconsistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
agreement, prospectively or retroactively (including after a Participant’s
termination of employment or service with the Company); provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without shareholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash in a manner which would either (A) be reportable on the Company’s proxy
statement as Options which have been “repriced” (as such term is used in Item
402 of Regulation S-K promulgated under the Exchange Act), or (B) result in any
“repricing” for financial statement reporting purposes (or otherwise cause the
Award to fail to qualify for equity accounting treatment) and (iii) the
Committee may not take any other action which is considered a “repricing” for
purposes of the shareholder approval rules of the applicable securities exchange
or inter-dealer quotation service on which the Common Stock is listed or quoted.
 
15.   General.  (a)  Award Agreements.  Each Award under the Plan shall be
evidenced by an Award agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto.  For purposes of the Plan, an Award agreement may be in any such form
(written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award.  The Committee need not require
an Award agreement to be signed by the Participant or a duly authorized
representative of the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)  Nontransferability.  (i)  Each Award shall be exercisable only by a
Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.  No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided, that, the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
 
(ii)   Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award agreement to preserve the purposes of
the Plan, to:  (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statements promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
shareholders are the Participant and his or her Immediate Family Members; or (D)
any other transferee as may be approved either (I) by the Board or the Committee
in its sole discretion, or (II) as provided in the applicable Award agreement;
(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.
 
(iii)     The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Permitted Transferee,
including, without limitation, that an Option shall be exercisable by the
Permitted Transferee only to the extent, and for the periods, specified in the
Plan and the applicable Award agreement.
 
(c)  Dividends and Dividend Equivalents.  The Committee in its sole discretion
may provide a Participant as part of an Award with dividends or dividend
equivalents, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on a current or deferred basis, on such terms and
conditions as may be determined by the Committee in its sole discretion,
including without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards;
provided, that no dividend equivalents shall be payable in respect of
outstanding (i) Options or SARs or (ii) unearned Performance Compensation Awards
or other unearned Awards subject to performance conditions (other than or in
addition to the passage of time) although dividend equivalents may be
accumulated in respect of unearned Awards and paid as soon as administratively
practicable, but no more than 60 days, after such Awards are earned and become
payable or distributable.
 
(d)  Tax Withholding.  (i)  A Participant shall be required to pay to the
Company or any Affiliate, and the Company or any Affiliate shall have the right
(but not the obligation) and is hereby authorized to withhold, from any cash,
shares of Common Stock, other securities or other property deliverable under any
Award or from any compensation or other amounts owing to a Participant, the
amount (in cash, Common Stock, other securities or other property) of any
required withholding taxes in respect of an Award, its exercise, or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes.
 
(ii)   Without limiting the generality of clause (i) above, the Committee may,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability (but no more than the minimum required
statutory liability withholding liability, if required to avoid adverse
accounting treatment of the Award as a liability award under ACS 718) by
(A) payment in cash; (B) the delivery of shares of Common Stock (which are not
subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (C) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares with a Fair Market Value equal to such withholding liability.
 
(e)  No Claim to Awards; No Rights to Continued Employment; Waiver.  No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award.  There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards.  The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated.  Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board.  The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement.  By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)  International Participants.  Without limiting the generality of Section
4(d), with respect to Participants who reside or work outside of the United
States of America and who are not (and who are not expect to be) “covered
employees” within the meaning of Section 162(m) of the Code, the Committee may
in its sole discretion amend the terms of the Plan or Sub Plans or appendices
thereto, or outstanding Awards, with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant, the Company or its
Affiliates.
 
(g)  Designation and Change of Beneficiary.  Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his or her death.  A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee.  The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse (or domestic partner if such status is recognized
by the Company according to the procedures established by the Company and in
such jurisdiction), or if the Participant is otherwise unmarried at the time of
death, his or her estate.  After receipt of Options in accordance with this
paragraph, beneficiaries will only be able to exercise such options in
accordance with Section 7(c)(ii) of this Plan.
 
(h)  Termination of Employment or Service.  Except as otherwise provided in an
Award agreement, or any employment, consulting, change in control, severance or
other agreement between a Participant and the Company or an Affiliate, unless
determined otherwise by the Committee:  (i) neither a temporary absence from
employment or service due to illness, vacation or leave of absence (including,
without limitation, a call to active duty for military service through a Reserve
or National Guard unit) nor a transfer from employment or service with the
Company to employment or service with an Affiliate (or vice-versa) shall be
considered a termination of employment or service with the Company or an
Affiliate; and (ii) if a Participant’s employment with the Company and its
Affiliates terminates, but such Participant continues to provide services to the
Company or its Affiliates in a non-employee capacity (including as a
Non-Employee Director) (or vice-versa), such change in status shall not be
considered a termination of employment or service with the Company or an
Affiliate for purposes of the Plan.
 
(i)  No Rights as a Shareholder.  Except as otherwise specifically provided in
the Plan or any Award agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to that person.
 
(j)  Government and Other Regulations.  (i)  The obligation of the Company to
settle Awards in Common Stock or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required.  Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any shares
of Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with.  The Company shall
be under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan.  The Committee
shall have the authority to provide that all shares of Common Stock or other
securities of the Company or any Affiliate delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation service upon which such shares or other securities of the Company are
then listed or quoted and any other applicable Federal, state, local or non-U.S.
laws, rules, regulations and other requirements, and, without limiting the
generality of Section 9 of the Plan, the Committee may cause a legend or legends
to be put on any such certificates of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan to make appropriate reference
to such restrictions or may cause such Common Stock or other securities of the
Company or any Affiliate delivered under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders.  Notwithstanding any provision in the Plan to the contrary, the
Committee reserves the right to add any additional terms or provisions to any
Award granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.
 
(ii)   The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable.  If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award).  Such amount shall be delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof.
 
(k)  No Section 83(b) Elections Without Consent of Company.  No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election.  If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
 
 
15

--------------------------------------------------------------------------------

 
 
(l)  Payments to Persons Other Than Participants.  If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment.  Any such payment shall be a complete discharge
of the liability of the Committee and the Company therefor.
 
(m)  Nonexclusivity of the Plan.  Neither the adoption of this Plan by the Board
nor any submission of this Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based or
equity-denominated compensation awards otherwise than under this Plan, and such
arrangements may be either applicable generally or only in specific cases.
 
(n)  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand.  No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes.  Participants shall have no rights under
the Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.
 
(o)  Reliance on Reports.  Each member of the Committee and each member of the
Board (and their respective designees) shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself or herself.
 
(p)  Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
 
(q)  Purchase for Investment.  Whether or not the Awards or shares covered by
the Plan have been registered under the Securities Act, each person exercising
an Award under the Plan or acquiring shares under the Plan may be required by
the Company to give a representation in writing that such person is acquiring
such shares for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof.  The Company will endorse any
necessary legend referring to the foregoing restriction upon the certificate or
certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.
 
(r)  Governing Law.  The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof that would cause the laws of another
jurisdiction to apply.
 
(s)  Severability.  If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
 
(t)  Obligations Binding on Successors.  The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.
 
(u)  409A of the Code.   (i) Notwithstanding any provision of the Plan to the
contrary, it is intended that the provisions of this Plan comply with Section
409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code.  Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A of the Code), and neither the Company nor any Affiliate shall
have any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.  With respect
to any Award that is considered “deferred compensation” subject to Section 409A
of the Code, references in the Plan to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A of the Code.  For purposes of Section 409A of the Code,
each of the payments that may be made in respect of any Award granted under the
Plan is designated as separate payments.
 
 
16

--------------------------------------------------------------------------------

 
 
(ii)   Notwithstanding anything in the Plan to the contrary, if a Participant is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries in respect of any Awards that are “deferred
compensation” subject to Section 409A of the Code shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the Participant’s date of death.  Following any applicable six
month delay, all such delayed payments or deliveries will be paid or delivered
(without interest) in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.
 
(iii)     Unless otherwise provided by the Committee, in the event that the
timing of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (A) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder or (B) a Disability, no such acceleration
shall be permitted unless the Disability also satisfies the definition of
“Disability” pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.
 
(v)  Clawback/Forfeiture.  Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.  The Committee may also
provide in an Award agreement that if the Participant otherwise has engaged in
or engages in any activity referred to in the preceding sentence, the
Participant will forfeit any gain realized on the vesting, exercise or
settlement of such Award, or the sale or other transfer of such Award, and must
promptly repay the gain to the Company.  The Committee may also provide in an
Award agreement that if the Participant receives any amount in excess of what
the Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee,
then the Participant shall be required to promptly repay any such excess amount
to the Company.  To the extent required by applicable law (including without
limitation Section 302 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act) and/or the rules and regulations of NYSE or other securities exchange
or inter-dealer quotation system on which the Common Stock is listed or quoted,
Awards shall be subject (including on a retroactive basis) to clawback,
forfeiture or similar requirement.
 
(w)  Expenses; Gender; Titles and Headings.  The expenses of administering the
Plan shall be borne by the Company and its Affiliates.  Masculine pronouns and
other words of masculine gender shall refer to both men and women.  The titles
and headings of the sections in the Plan are for convenience of reference only,
and in the event of any conflict, the text of the Plan, rather than such titles
or headings shall control.
 
*       *       *
 
As adopted by the Board of Directors of the Company
on December 8, 2010.




As approved by the shareholders of the Company
on December 8, 2010.
 


 
 


 
 
 
 
 
17
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------